Case 3:19-cv-00727-SPM Document 36 Filed 09/15/20 Page 1 of 9 Page ID #928



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 JASON BOYD and KRISTI BOYD,

                  Plaintiffs,

 v.                                             Case No. 3:19-CV-00727-NJR

 NATIONAL FIRE AND MARINE
 INSURANCE COMPANY,

                  Defendants.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the court is a Motion for Summary Judgment (Doc. 21) filed by

Defendant National Fire and Marine Insurance Company (“National”). For the reasons

set forth below, the Court grants in part and denies in part the Motion.

                         FACTUAL & PROCEDURAL BACKGROUND

       This action stems from a dispute over the precise extent of an insurance policy

purchased to cover a property at 724-726 North 13th Street, East Saint Louis, IL (the

“Object”), which was substantially damaged in a fire on September 30, 2018 (Doc. 21 at

10).

       The Object was purchased by Plaintiffs Jason and Kristi Boyd (“the Boyds”) for

approximately $58,000 on March 10, 2017 (Doc. 21 at 11). Before closing, the Boyds’s

lender obtained an appraisal valuing the Object at $68,000 (Doc. 21-1). In connection with

the purchase, the Boyds went to an insurance broker, Christopher Hudlin, who helped

the Boyds to prepare an application for property insurance coverage for the Object (Doc.



                                      Page 1 of 9
Case 3:19-cv-00727-SPM Document 36 Filed 09/15/20 Page 2 of 9 Page ID #929



29-1). That application was then submitted to several insurance providers, including

National (Id.). National responded to the application, and Hudlin’s insurance agency

requested that National bind the coverage and issue the policy (Doc. 29-1 at 6). The

property section of that application specified that the Boyds were seeking coverage for

the Object in the amount of $500,000, described as “ACV” or actual cash value (Id. at 32).

Hudlin noted that the definition of actual cash value could vary depending on the

insurance company, but that his understanding was that “in the event of a fire, [the

insurance company] would give them pretty close to $500,000 plus or minus a few dollars

for this and that” (Id. at 10). Hudlin indicated that his main impression was that coverage

was sufficient that the Boyds would be “made whole” and that National never noted that

the property was overinsured or quoted insurance for a lower valuation (Id. at 12).

       National issued Policy No. 12PRM037507-02 (“the Policy”) to the Boyds, which

insured the Object and was effective April 4, 2017 (Doc. 1-1). The Policy contains a Vacant

Building Property Coverage Form that provides certain “Loss Conditions,” including

Loss Payment and Valuation Provisions that specify how the value of Covered Property

will be determined in the event of loss or damage. Those provisions include the following:

4. Loss Payment
d. We will not pay you more than your financial interest in the Covered Property.
…

6. Valuation
We will determine the value of Covered Property in the event of loss or damage as
follows:

At actual cash value as of the time of loss or damage, except as provided in b., and c.
…




                                       Page 2 of 9
Case 3:19-cv-00727-SPM Document 36 Filed 09/15/20 Page 3 of 9 Page ID #930



d. Actual Cash Value (“ACV”)
Actual cash value is defined as follows:
    (1) when the damage to property is economically repairable, “actual cash value”
        means the cost of repairing the damage, less reasonable deduction for wear and
        tear, deterioration, and obsolescence;
    (2) when the loss or damage to property creates a total loss, actual cash value means
        the market value of the property in a condition equal to that of the destroyed
        property, if reasonably available on the used market or
    (3) otherwise actual cash value means the market value of new property of like kind
        and quality, less reasonable reduction for wear and tear, deterioration, and
        obsolescence.

(Doc. 1-1).

       On September 30, 2018, a fire occurred which substantially damaged the Object.

The Object was vacant at the time. On or about March 25, 2019, the Boyds submitted a

proof of loss document from their public adjustor indicating losses amounting to

$479,486.54, based on the cost of repairs, less deductions per the Policy’s valuation

provisions. The Boyds requested that National Fire agree to an appraisal of the value of

the loss to the Object pursuant to the “Appraisal” clause of the Policy, which states that

if the parties disagree as to the value of a loss:

       “…either   may make written demand for an appraisal of the loss. In this
       event, each party will select a competent and impartial appraiser. The two
       appraisers will select an umpire. If they cannot agree, either may request
       that selection be made by a Judge of a Court having jurisdiction. The
       appraisers will state separately the value of the property and amount of
       loss. If they fail to agree, they will submit their differences to the umpire. A
       decision agreed to by any two will be binding.”

(Doc. 1-1).

       On April 12, 2019, National Fire rejected the Boyds’s appraisal demand, advising

that the actual cash value definition in Valuation Provision ¶6(d)(2) applied, and

requesting additional information regarding the market value of the property to facilitate



                                         Page 3 of 9
Case 3:19-cv-00727-SPM Document 36 Filed 09/15/20 Page 4 of 9 Page ID #931



its review of the Claim. National Fire’s real estate appraiser, Patrick Tobin, determined

that the market value of the Building on the date of the loss, exclusive of land value, was

$120,000.00. Relying on Tobin’s initial report, and after application of the Policy

deductible, National Fire made payment to the Boyds in the amount of $107,500.00. The

Boyds’s June 5, 2019 letter also reasserted that the market value approach of ¶6(d)(2) is

inapplicable, “as the loss does not exceed” the policy limit of $500,000.00 and they

accepted the $107,500.00 payment check “as a partial payment” of the insureds’ claim.

       On May 16, 2019, the Boyds filed suit in the Circuit Court of Madison County,

Illinois, seeking to compel National to participate in the appraisal process (Doc. 1-1).

National removed to this Court on July 3, 2019 (Doc. 1). Based on information

subsequently acquired in discovery, National subsequently revised its appraisal of the

value of the Object at the date of the loss, excluding land value, to $68,000 (Doc. 21-5).

The Boyds have not obtained a real estate appraisal of the market value of the Object on

the date of the loss, exclusive of land value (Doc. 21 at 14). National filed for Summary

Judgment on February 3, 2020, and the Boyds responded on July 30, with National

replying on August 28. Both parties agree that the only issue to be decided before the

Court is the correct interpretation of the valuation provisions of the Policy. National seeks

to have the Court declare that §§ 4(d) and 6(d)(2) apply and require payment of market

value, while the Boyds seek to have the Court declare that 6(d)(1) applies and that repair

costs should be paid.




                                        Page 4 of 9
Case 3:19-cv-00727-SPM Document 36 Filed 09/15/20 Page 5 of 9 Page ID #932



                                      LEGAL STANDARD

       Summary judgment is only appropriate if the movant “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Spurling v. C & M Fine Pack, Inc., 739 F.3d 1055, 1060 (7th Cir. 2014) (quoting FED.

R. CIV. P. 56(a)). Once the moving party has set forth the basis for summary judgment,

the burden then shifts to the nonmoving party who must go beyond mere allegations and

offer specific facts showing that there is a genuine issue of fact for trial. FED. R. CIV. P.

56(e); see Celotex Corp. v. Catrett, 477 U.S. 317,232-24 (1986). The nonmoving party must

offer more than “[c]onclusory allegations, unsupported by specific facts,” to establish a

genuine issue of material fact. Payne v. Pauley, 337 F.3d 767, 773 (7th Cir. 2003) (citing

Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 888 (1990)).

       In determining whether a genuine issue of fact exists, the Court must view the

evidence and draw all reasonable inferences in favor of the party opposing the motion.

Bennington v. Caterpillar Inc., 275 F.3d 654, 658 (7th Cir. 2001); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 255 (1986). A “court may not assess the credibility of witnesses,

choose between competing inferences or balance the relative weight of conflicting

evidence[.]” Reid v. Neighborhood Assistance Corp. of America, 749 F.3d 581, 586 (7th Cir.

2014) (quoting Abdullahi v. City of Madison, 423 F.3d 763, 769 (7th Cir. 2005)).

                                          ANALYSIS

   A. Applicable Law

       Under Illinois law, applied here pursuant to the Court’s exercise of diversity

jurisdiction, the interpretation of an insurance policy presents questions of law that are



                                         Page 5 of 9
Case 3:19-cv-00727-SPM Document 36 Filed 09/15/20 Page 6 of 9 Page ID #933



suited to decision at the summary judgment stage. Nationwide Ins. Co. v. Cent. Laborers’

Pension Fund, 704 F.3d 522, 526 (7th Cir. 2013). Interpretation of an insurance policy

follows the same rules of contract construction as other contracts. Neth. Ins. Co. v. Phusion

Projects, Inc., 737 F.3d 1174, 1177 (7th Cir. 2013).

       In interpreting a contract, a district court’s primary function is to give effect to the

intent of the parties, giving effect to the express language of the contract if unambiguous

and not contrary to public policy. Id. A court may, however, find a contract ambiguous if

the language is susceptible to more than one reasonable interpretation, and may consider

extrinsic evidence of the intent of the parties to resolve the ambiguity. Id. Any ambiguity

will be construed liberally in favor of the insured. Id.

   B. Applicable Law

       Here, the parties agree that the Boyds contracted for insurance coverage based on

actual cash value and recognize that actual cash value is defined in the Policy, but

disagree as to which definition of actual cash value should be applied. The key term at

issue here appears to be “economically repairable,” which serves as the trigger for the

6(d)(1) definition of ACV based on repair cost. The Boyds contend that “economically

repairable” means that the cost of repair is less than the value of the insurance policy, but

this does not strike the court as a logical reading of the plain wording of the policy. Taken

in a vacuum, the phrase “economically repairable” appears to indicate something that is

actually worth repair, i.e. the cost of repairing it does not outweigh the utility of the

repaired object. Apart from being common sense, this conception of the phrase

“economically repairable” does indeed appear to be the standard legal interpretation of



                                         Page 6 of 9
Case 3:19-cv-00727-SPM Document 36 Filed 09/15/20 Page 7 of 9 Page ID #934



that term, based on the limited jurisprudence discussing the issue. See, e.g., Sherard v.

Safeco Ins. Co. of Am., 2015 U.S. Dist. LEXIS 138548 at *20 (W.D. Wash. Oc. 9, 2015).

        This interpretation is further supported when the term is considered in light of

other provisions in the contract, such as 4(d), which explicitly states that the insured party

will not receive more than their financial interest in the covered property. If, as the Boyds

contend, “economically repairable” costs could rise to the full value of the policy, then

any policy holders whose policy value to some degree exceeded the actual value of their

insured property would be able to receive more than their financial interest, contradicting

4(d).

        The Boyds make much of the fact that National willingly insured the Object for

$500,000, a sum significantly more than its value, pointing to this fact as circumstantial

evidence of intent to pay repair cost up to that value, further arguing that National should

be estopped from using the market value definition of ACV based on its own failure to

properly value the Object. While it is perhaps strange that the Object is significantly

overinsured and that National issued a policy providing significantly more coverage than

the actual value of the Object, the Court is inclined to view this as an oversight rather

than an indication as to intent. The Court further finds the Boyds’s estoppel argument to

be unpersuasive—while National did agree to insure the Object for $500,000, a cursory

reading of the Policy would have shown that the Boyds would not in fact be able to

receive anywhere near that amount, given the function of 4(d).

        That provision, the Boyds argue, is unenforceable, as it conflicts with the minimum

requirements of Illinois’s Standard Fire Insurance Policy, 215 Ill Comp. Stat § 5/397. The



                                        Page 7 of 9
Case 3:19-cv-00727-SPM Document 36 Filed 09/15/20 Page 8 of 9 Page ID #935



Standard Policy provides that the insured will not in any event receive “more than the

interest of the insured” and this simple “interest,” the Boyds argue, is different and

somehow greater than the mere “financial interest” discussed in 4(d). This distinction is

drawn from the Illinois Supreme Court’s decision in First Nat’l Bank v. Boston Ins. Co., 160

N.E.2d 802, 805 (Ill. 1959). In that case, where the insured had signed a contract to sell the

insured property for specified consideration, the insurance provider attempted to limit

payment under the policy to the amount of the consideration remaining to be paid under

the sale contract, claiming that this constituted the insured’s sole interest in the property.

The Illinois Supreme Court affirmed a judgment in favor of the plaintiffs, finding that

their interest in the property was not limited to the agreed sale price despite the executed

contract. That case should be seen as standing for the proposition that the value of an

insured party’s interest in a property is not fixed by an executory contract, but it does not

mean that a party’s interest somehow exceeds the objective monetary value of the

property. On the contrary, the case indicates that where an executory contract applies a

price that is below market value, the market value of the property should still apply to

valuation under an insurance policy. Here, National does not appear to be seeking to pay

the Boyds a price that is arbitrarily taken from a single executory document. Rather,

National’s estimate is based on prevailing market conditions and appears to be a

reasonable estimate of the value of the Object before its destruction.

       For the reasons discussed above, the Court is convinced that the position of the

Boyds is erroneous, that the property is not “economically repairable,” and that 6(d)(1)

does not apply here. Furthermore, the Court finds that 4(d) does apply. This does not



                                        Page 8 of 9
Case 3:19-cv-00727-SPM Document 36 Filed 09/15/20 Page 9 of 9 Page ID #936



automatically mean that 6(d)(2) applies, however. Just as 6(d)(1) is triggered by the

phrase “economically repairable,” 6(d)(2) is triggered by the phrase “total loss.” There

are a number of different tests that have been used in various jurisdictions to determine

when a total loss has occurred. 12 Couch on Ins. § 175:65; 46 C.J.S. Insurance § 1589. These

tests generally involve a determination that the property is completely destroyed to the

point that it has lost its identity as a structure, cannot be restored to use, or has lost all

but nominal value. Id. The parties have presented minimal briefing on the issue of the

current status of the structure and the proper definition of total loss, and the Court finds

that there are factual issues remaining here. Accordingly, the Court finds that summary

judgment is not warranted on the issue of whether 6(d)(2) or 6(d)(3) should be applied.

                                        CONCLUSION

       For the reasons set forth above, the Court GRANTS in part and DENIES in part

the Motion for Summary Judgment.

       IT IS SO ORDERED.

       DATED: September 15, 2020


                                                  ____________________________
                                                  NANCY J. ROSENSTENGEL
                                                  Chief U.S. District Judge




                                        Page 9 of 9
